DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “file generation unit” in claim 1 (“unit is a generic placeholder, “file generation” is a function of the “unit”, “configured to” is a transition/linking phrase, and everything following “configured to” is functional language without sufficient structure for performing the functional language functions)
The “communication unit” and “collection unit” and “file analysis unit” and “output unit” of claims 8-10, and 15-16 (similar reasoning as discussed in the previous paragraph)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 10-14 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.


Claims 2-7 and 11-14 depend on claims 1 and 10 but do not add any further elements (whereas claims 8-9 and 15-16 are not rejected because they each add an additional “communication unit”, “collection unit” or “output unit” such that, together with claims 1 and 10, claims 8-9 and 15-16 include multiple “units”/means)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claim 1 and 10:
“to-be-synthesized band” and “synthesizing band” are unclear particularly given claims 3-4 which appears to use “to-be-synthesized band” and “synthesizing band” in a “frequency range” sense (i.e. a frequency range occupied by signal content) whereas signal content that occupies a particular frequency range (not the frequency range that is occupied by the signal content).
Figure 3 of Applicant’s Specification and its corresponding description in paragraphs 46-48, for example, describes where vibration signal content in the range 0-200 Hz is synthesized with sound signal content in the range 200+ Hz, where paragraph 48 in particular refers to “synthesiz[ing]… Sb1 in the band of 200 Hz or more… and the synthesizing band of 0 Hz to 200 Hz that is extracted from the vibration data VDO” (where what is depicted as extracted from the vibration data VD0 is not a frequency range, but rather signal content in the frequency range).  Paragraph 47 also recites “extract the vibration waveform data Vb1 of 0 Hz to 200 Hz from the waveform data VDO” which is the only (or most intuitive) antecedent basis for “the synthesizing band extracted from the vibration data” and “the synthesizing band of 0 Hz to 200 Hz that is extracted from the vibration data VDO” (indicating that the term “band” is used to refer to vibration waveform data rather than the frequency range occupied by the vibration waveform data).  Paragraph 48 thus appears to refer to “band” in the signal content in a frequency range sense, whereas claim 4 refers to “band” in the frequency range sense.  Claim 14 also refers to “a to-be-synthesized band” as something that is “extracted” (like the vibration waveform data Vb1 which provides antecedent basis for “the synthesizing band”) which appears to refer to “to-be-synthesized band” in the signal content in a frequency range sense.


Claims 2-5, 7, 11-12, 14, 17-20 also recite “to-be-synthesized band” and “synthesizing band” which are unclear for the same reasons as discussed in the rejections of claims 1 and 10.

As per Claim 4, “ultra-high frequency” is unclear in scope.  Applicant’s Specification [paragraphs 76-77, 79] describes examples of “ultra-high frequency band” and what an “ultra-high frequency band” may be [e.g. human inaudible, 20 kHz/15 kHz/18 kHz or more], but these examples do not clearly define what qualifies as “ultra-high frequency”, and as examples these example frequencies do not impose any limitations on the phrase “ultra-high frequency”.  More specifically, it is not clear what the lower bound of “ultra-high” is (tens of thousands of Hz? Thousands of Hz? Hundreds of Hz?).

Claim 5 recites “the plurality of synthesizing bands” which lacks antecedent basis (Claim 1 only recites a single synthesizing band).

As per Claim 7:

If “cut out from two pieces of the first speech data” refers to “the to-be-synthesized band”, then “the to-be-synthesized band cut out from two pieces of the first speech data” lacks antecedent basis, and if “cut out from two pieces of the first speech data” refers to “waveform data” in “adding waveform data”, then “the to-be-synthesized band in one of the pieces of the first speech data” and “the to-be-synthesized band in another one of the pieces” does not have any possible source of antecedent basis in claim 7 (though, as discussed next, these two phrases linguistically lack antecedent basis even if “cut out from two pieces of the first speech data” refers to “the to-be-synthesized band”)
“the to-be-synthesized band in one of the pieces of the first speech data” lacks antecedent basis, and “the to-be-synthesized band in another one of the pieces of the first speech data” lacks antecedent basis.  In claim 7, “the to-be-synthesized band” is cut out from two pieces, but this establishes that there is one band derived from the two pieces, not where each of the two pieces includes the “to-be-synthesized band”
It is understood that Applicant’s intent is to claim the substance of Figure 5 and paragraphs 55-60, but as claimed (due to linguistic qualities of the claim language) the issues above are still present.

of the one” which lacks antecedent basis (lines 2-3 of claim 14 recite “a to-be-synthesized band in one of two pieces of the speech data”).

The dependent claims include the issues of their respective parent claims.

Claim Rejections - 35 USC § 101
	For clarity of the record, apparatus claims 1-16 are not treated as including non-statutory software-only embodiments because they are interpreted under 112(f) (which involves interpreting the “units” as software and hardware configured to implement the software).
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18 and 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claims 18 and 20 are directed to computer programs which are non-statutory software per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 8, 9, 17, 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2015/0273322), hereafter Nakagawa, in view of Riedl et al. (US 2003/0054842), hereafter Riedl.

As per Claims 1, 17, and 18, Nakagawa suggests (along with its method and program equivalents) An information processing apparatus comprising: a file generation unit configured to generate a file including… waveform data and vibration waveform data, wherein the file generation unit cuts out waveform data in a to-be-synthesized band from first… data, synthesizes waveform data extracted from a synthesizing band of vibration data with the to-be-synthesized band to generate second… data, and encodes the second… data to generate the file. (Figure 5, 13; paragraphs 66, 73-74, 78, 85, 86, 88-90, 104, 185-190, 192-193; [all paragraphs and Figures are cited for each limitation with “key” paragraphs and Figures pertaining to some limitations identified below, i.e. all other paragraphs and Figures not specifically referenced for any particular limitation are eligible to provide context and additional support]

These portions suggest “An information processing apparatus” [the “information processing apparatus” in Figure 5]
“comprising: a file generation unit configured to generate a file” [the control unit 13 which includes the signal processing unit 133, the recording unit 17, and the signal data storage unit 19 can collectively be interpreted as a “file generation unit” that generates a data file that records/stores synthesized signal data, see also paragraphs 187, 192-193, 104, and 66]

“wherein the file generation unit cuts out waveform data in a to-be-synthesized band from first… data, synthesizes waveform data extracted from a synthesizing band of vibration data with the to-be-synthesized band to generate second… data” [the signal processing unit 133 of the collective set of elements 13, 17, 19, i.e. the “file generation unit”, as per paragraphs 89 and 189, takes/”cuts” out a high frequency band signal in the acquired sound signal/”first”-audio-“data”, synthesizes the high frequency band sound signal with a low frequency band signal “extracted from” the acquired vibration signal, where the synthesized signal can be interpreted as “second” audio “data” since it contains information that is used by a voice coil motor to output sound and is a different signal from the “first” acquired sound signal “data”, where the high frequency band 
“and encodes the second… data to generate the file” [the synthesized signal “second” audio “data” is converted/“encoded” into synthesized signal data of a data format and then stored, by the recording unit, as a file in the signal data storage unit, as suggested by paragraphs 187, 192-193, 104, and 66, where the converting/”encoding” contributes to generating the file and thus is performed “to generate the file”])
An information processing apparatus comprising: a file generation unit configured to generate a file including… waveform data and vibration waveform data, wherein the file generation unit cuts out waveform data in a to-be-synthesized band from first… data, synthesizes waveform data extracted from a synthesizing band of vibration data with the to-be-synthesized band to generate second… data, and encodes the second… data to generate the file.  Nakagawa does not, but Riedl suggests An information processing apparatus comprising: a file generation unit configured to generate a file including speech waveform data and vibration waveform data, wherein the file generation unit cuts out waveform data in a to-be-synthesized band from first speech data, synthesizes waveform data extracted from a synthesizing band of vibration data with the to-be-synthesized band to generate second speech data, and encodes the second speech data to generate the file (“an audible voice signal”, paragraph 7; “end-user speaks and provides an audible voice signal into microphone”, paragraph 25; 
Nakagawa teaches where a sound signal acquisition unit receives input from a microphone [Figure 5] and where the synthesized signal is generated by synthesizing an “acquired sound signal” [acquired from the sound signal acquisition unit, as per paragraph 74] and a vibration signal, but does not specifically describe where the sound signal is a “speech” signal, and does not specifically describe where the sound output by driving a voice coil motor is “speech”.
Riedl teaches where a form of audio signal is a voice/”speech” signal, including where an audio signal received by a microphone is voice/”speech”.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of audio with another because the prior art teaches the claimed invention except for the substitution of audio which is not necessarily speech with audio which is.  Riedl teaches that audio which is speech was known in the art.  One of ordinary skill in the art could have substituted one type of audio with another to obtain the predictable results of a system acquires a sound signal and a vibration signal, generates a synthesized signal by synthesizing a high frequency band signal of the acquired sound signal and a low frequency band signal of the acquired vibration signal, converts the synthesized signal into synthesized signal data and records the synthesized signal data, where the synthesized signal is used to cause a voice coil motor to output sound and vibration (as per Nakagawa) where the sound signal is a speech signal and where the sound is speech (as per Riedl).

	As per Claim 2, Nakagawa suggests wherein the to-be-synthesized band and the synthesizing band are any band of a predetermined frequency or less (Figure 5, 13; paragraphs 66, 73-74, 78, 85, 86, 88-90, 104, 185-190, 192-193;
	Paragraph 89 describes an example of the low frequency band [“the synthesizing band”] of the vibration signal which is no more than 1000 Hz, and an example of the 
	Applicant appears to have intended to claim where each band consists of all values equal to and below a predetermined frequency but as claimed “of a predetermined frequency or less” only requires the bands to be related to a predetermined frequency [such that a band including a predetermined frequency can be interpreted as where the band is “of a predetermined frequency”]).

	As per Claim 4, Nakagawa suggests wherein the to-be-synthesized band is an ultra-high frequency audible range of a predetermined frequency or more (Figure 5, 13; paragraphs 66, 73-74, 78, 85, 86, 88-90, 104, 185-190, 192-193;
	As discussed in the rejection of claim 1, Nakagawa suggests where a high frequency band sound signal is synthesized with a low frequency band vibration signal [paragraphs 89 and 189], and where the high frequency band sound signal can be interpreted as “a/the to-be-synthesized band” in the sense that it is sound data that is in a frequency band and that is to be synthesized with the low frequency band vibration signal, see Applicant’s Specification paragraphs 46-48 and Figure 3 which uses the word “band” to refer to both a frequency range and waveform data in a frequency range.

	Applicant’s Specification [paragraphs 76-77, 79] describes examples of “ultra-high frequency band” and what an “ultra-high frequency band” may be [e.g. human inaudible, 20 kHz/15 kHz/18 kHz or more], but these portions do not limit “ultra-high” to any particular value, and so Applicant’s Specification does not exclude Nakagawa’s high frequency band sound signal which is of frequencies that are, for example, no less than 300 Hz from the scope of “ultra-high”)

	As per Claim 5, Nakagawa suggests wherein the file generation unit synthesizes waveform data in a plurality of the synthesizing bands with the to-be-synthesized band (Figure 5, 13; paragraphs 66, 73-74, 78, 85, 86, 88-90, 104, 185-190, 192-193;
	As discussed in the portion of the rejection of claim 1 directed to the “file generation unit”, the control unit 13 which includes the signal processing unit 133, the recording unit 17, and the signal data storage unit 19 can collectively be interpreted as a 
	Also, as discussed in the rejection of claim 1, Nakagawa suggests where a high frequency band sound signal is synthesized with a low frequency band vibration signal [paragraphs 89 and 189, where paragraph 89 describes where the synthesizing is performed by the signal processing unit 133 which is interpreted as part of the “file generation unit”], where the high frequency band sound signal can be interpreted as “a/the to-be-synthesized band” in the sense that it is sound data that is in a frequency band and that is to be synthesized with the low frequency band vibration signal, see Applicant’s Specification paragraphs 46-48 and Figure 3 which uses the word “band” to refer to both a frequency range and waveform data in a frequency range, where the high frequency band sound signal and the low frequency band vibration signal can be interpreted as/as-including “waveform data” in the sense that they are/are-made-of data derived-from/about waveforms of acquired sound and vibration signals, in the embodiment suggested by paragraphs 78 and 85 where acquired signals are waveforms, and where the low frequency band vibration signal can be interpreted as “waveform data extracted from a synthesizing band of vibration data” in the sense that it is extracted from a frequency band of the acquired vibration signal that is used for the synthesizing.
	Two portions of the low frequency band of the vibration signal can be interpreted as “synthesizing bands” [i.e. two parts of the “synthesizing band” which are also “bands” of frequencies used for “synthesizing”], and the “waveform data” in the two portions of the low frequency band can be interpreted as being “synthesized… with the to-be-
	
	As per Claim 6, Nakagawa suggests wherein the file generation unit generates two pieces of the second… data and encodes the two pieces of the second… data to generate the file (Figure 5, 13; paragraphs 66, 73-74, 78, 85, 86, 88-90, 104, 185-190, 192-193;
	As discussed in the portion of the rejection of claim 1 directed to “and encodes the second… data to generate the file”, Nakagawa suggests where the synthesized signal “second” audio “data” is converted/“encoded” into synthesized signal data of a data format and then stored, by the recording unit, as a file in the signal data storage unit [as suggested by paragraphs 187, 192-193, 104, and 66] where the converting/”encoding” contributes to generating the file and thus is performed “to generate the file”.
	Paragraphs 88-89, 187, and 189 describe generating the synthesized signal, where the synthesized signal can be interpreted as “second” audio “data” since it contains information that is used by a voice coil motor to output sound and is a different signal from the “first” acquired sound signal “data”.
	Any two portions of the synthesized signal can be interpreted as “two pieces of the second… data” which are generated as a result of generating the entire synthesized signal, and encoding the entire synthesized signal into synthesized signal data of a data format can be interpreted as including “encod[ing] the two pieces of the second… data” 
Also, as discussed in the portion of the rejection of claim 1 directed to the “file generation unit”, the control unit 13 which includes the signal processing unit 133, the recording unit 17, and the signal data storage unit 19 can collectively be interpreted as a “file generation unit” that generates a data file that records/stores synthesized signal data [see also paragraphs 187, 192-193, 104, and 66]
Since the synthesizing is performed by the signal processing unit [see paragraphs 88-89 and since the recording is performed by the recording unit], it is at least suggested that the generating of the synthesized signal, the encoding of the synthesized signal and the generating of the file are performed by “the file generation unit”.)
Nakagawa does not, but Riedl suggests wherein the file generation unit generates two pieces of the second speech data and encodes the two pieces of the second speech data to generate the file (“an audible voice signal”, paragraph 7; “end-user speaks and provides an audible voice signal into microphone”, paragraph 25; 
Same combination as discussed in the rejection of claim 1, where Riedl suggests where audio is more specifically speech [and thus suggests where the “second” audio “data” is more specifically “second speech data”])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of audio with another because the prior art teaches the claimed invention except for the substitution of audio 

	As per Claim 8, Nakagawa suggests a communication unit configured to transmit the file (Figure 5, 13; paragraphs 66, 73-74, 78, 85, 86, 88-90, 104, 185-190, 192-193;
In Figure 5, the line connecting the recording unit 17 to the storage unit 19 can be interpreted as a “communication unit” that the recording unit uses to “transmit”/communicate the synthesized signal “file” [produced by converting/”encoding” the synthesized signal into synthesized signal data of a data format as suggested by paragraphs 187, 192-193, 104, and 66] to the storage in order to thereby store the file in the storage.  Paragraph 90 describes where the generated synthesized signal [which is converted into synthesized signal data as per paragraph 187] is output to the recording unit which at least suggests an embodiment of the converting of the generated synthesized signal in paragraph 187 which occurs at the recording unit [such that the 

	As per Claim 9, Nakagawa suggests a collection unit configured to collect the vibration waveform data (Figure 5, 13; paragraphs 66, 73-74, 78, 85, 86, 88-90, 104, 185-190, 192-193;
As discussed in the rejection of claim 1 [the portion pertaining to “including… waveform data and vibration waveform data] as suggested by paragraphs 88-89 and 189-190, the synthesized signal is a single signal used to drive a voice coil motor to output sound and vibration, and the synthesized signal is derived/synthesized from two components, specifically a low frequency band vibration signal extracted from the acquired vibration signal and a high frequency band sound signal within the acquired sound signal, and thus the synthesized signal data suggested to be stored as a file by paragraphs 187, 192-193, 104, and 66, is at least suggested to include both the high frequency band sound signal and the low frequency band vibration signal from which the synthesized signal was synthesized/generated, where the sound data and vibration data of the synthesized signal can be interpreted as “waveform data” in the sense that they are data derived-from/about waveforms of acquired sound and vibration signals, in the embodiment suggested by paragraphs 78 and 85 where acquired signals are waveforms.
	Figure 5 depicts a signal acquisition unit and a vibration signal acquisition unit, either one of which can be interpreted as “a collection unit configured to” acquire/”collect”, “vibration…data”.  The signal acquisition unit and the vibration signal .

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 2015/0273322), hereafter Nakagawa, in view of Riedl et al. (US 2003/0054842), hereafter Riedl.

As per Claims 1, 17, and 18, Nakagawa suggests (along with its method and program equivalents) An information processing apparatus comprising: a file generation unit configured to generate a file including… waveform data and vibration waveform data, wherein the file generation unit cuts out waveform data in a to-be-synthesized band from first… data, synthesizes waveform data extracted from a synthesizing band of vibration data with the to-be-synthesized band to generate second… data, and encodes the second… data to generate the file. (Figure 5, 13; paragraphs 66, 73-74, 78, 85, 86, 88-90, 104, 185-190, 192-193; [all paragraphs and Figures are cited for each limitation with “key” paragraphs and Figures pertaining to some limitations identified below, i.e. all other paragraphs and Figures not specifically referenced for any particular limitation are eligible to provide context and additional support]
Figure 5 depicts an “information processing apparatus”.  Paragraphs 73-74 describe where a vibration signal acquisition unit and a sound signal acquisition unit in 
Paragraph 89 further describes where “a signal of a desired frequency band can be taken out by applying various filters [a low pass filter, a high pass filter, or a band pass filter] to each of the sound signal and the vibration signal”, and paragraph 189 describes where a low frequency component is extracted by applying a low pass filter and a high frequency component is extracted by applying a high pass filter, which suggests an embodiment where the high frequency sound signal is, instead, a low frequency sound signal [i.e. obtained by a low pass filter instead of a high pass filter] which is synthesized with the low frequency vibration signal.

“comprising: a file generation unit configured to generate a file” [the control unit 13 which includes the signal processing unit 133, the recording unit 17, and the signal data storage unit 19 can collectively be interpreted as a “file generation unit” that generates a data file that records/stores synthesized signal data, see also paragraphs 187, 192-193, 104, and 66]
“including…waveform data and vibration waveform data” [as suggested by paragraphs 88-89 and 189-190, the synthesized signal is a single signal used to drive a voice coil motor to output sound and vibration, and the synthesized signal is derived/synthesized from two components, specifically a low frequency band vibration signal extracted from the acquired vibration signal and a low frequency band sound signal within the acquired sound signal, and thus the synthesized signal data suggested to be stored as a file by paragraphs 187, 192-193, 104, and 66, is at least suggested to include both the low frequency band sound signal and the low frequency band vibration signal from which the synthesized signal was synthesized/generated, where the sound data and vibration data of the synthesized signal can be interpreted as “waveform data” in the sense that they are data derived-from/about waveforms of acquired sound and vibration signals, in the embodiment suggested by paragraphs 78 and 85 where acquired signals are waveforms]
“wherein the file generation unit cuts out waveform data in a to-be-synthesized band from first… data, synthesizes waveform data extracted from a synthesizing band of vibration data with the to-be-synthesized band to generate second… data” [the signal 
“and encodes the second… data to generate the file” [the synthesized signal “second” audio “data” is converted/“encoded” into synthesized signal data of a data format and then stored, by the recording unit, as a file in the signal data storage unit, as suggested by paragraphs 187, 192-193, 104, and 66, where the converting/”encoding” contributes to generating the file and thus is performed “to generate the file”])
Nakagawa suggests An information processing apparatus comprising: a file generation unit configured to generate a file including… waveform data and vibration waveform data, wherein the file generation unit cuts out waveform data in a to-be-synthesized band from first… data, synthesizes waveform data extracted from a synthesizing band of vibration data with the to-be-synthesized band to generate second… data, and encodes the second… data to generate the file.  Nakagawa does not, but Riedl suggests An information processing apparatus comprising: a file generation unit configured to generate a file including speech waveform data and vibration waveform data, wherein the file generation unit cuts out waveform data in a to-be-synthesized band from first speech data, synthesizes waveform data extracted from a synthesizing band of vibration data with the to-be-synthesized band to generate second speech data, and encodes the second speech data to generate the file (“an audible voice signal”, paragraph 7; “end-user speaks and provides an audible voice signal into microphone”, paragraph 25; 
Nakagawa teaches where a sound signal acquisition unit receives input from a microphone [Figure 5] and where the synthesized signal is generated by synthesizing 
Riedl teaches where a form of audio signal is a voice/”speech” signal, including where an audio signal received by a microphone is voice/”speech”.
Riedl thus suggests where the acquired sound signal “first…data” in Nakagawa is more specifically “first speech data” and where the synthesized signal [“second” audio “data” since it contains information that is used by a voice coil motor to output sound and is a different signal from the “first” acquired sound signal “data”] is more specifically “second speech data”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of audio with another because the prior art teaches the claimed invention except for the substitution of audio which is not necessarily speech with audio which is.  Riedl teaches that audio which is speech was known in the art.  One of ordinary skill in the art could have substituted one type of audio with another to obtain the predictable results of a system acquires a sound signal and a vibration signal, generates a synthesized signal by synthesizing a low frequency band signal of the acquired sound signal and a low frequency band signal of the acquired vibration signal, converts the synthesized signal into synthesized signal data and records the synthesized signal data, where the synthesized signal is used to cause a voice coil motor to output sound and vibration (as per Nakagawa) where the sound signal is a speech signal and where the sound is speech (as per Riedl).

As per Claim 2, Nakagawa suggests wherein the to-be-synthesized band and the synthesizing band are any band of a predetermined frequency or less (Figure 5, 13; paragraphs 66, 73-74, 78, 85, 86, 88-90, 104, 185-190, 192-193;
	As discussed in the rejection of claim 1 immediately preceding this rejection of claim 2, the low frequency band sound signal can be interpreted as “a/the to-be-synthesized band” in the sense that it is sound data that is in a frequency band and that is to be synthesized with the low frequency band vibration signal, and the low frequency band vibration signal can be interpreted as “waveform data extracted from a synthesizing band of vibration data” in the sense that it is extracted from a frequency band of the acquired vibration signal that is used for the synthesizing.
	Paragraph 89 further describes where “a signal of a desired frequency band can be taken out by applying various filters [a low pass filter, a high pass filter, or a band pass filter] to each of the sound signal and the vibration signal”, and paragraph 189 describes where a low frequency component is extracted by applying a low pass filter and a high frequency component is extracted by applying a high pass filter, which suggests an alternative embodiment where the high frequency sound signal [“to-be-synthesized band”] is, instead, a low frequency sound signal [i.e. obtained by a low pass filter instead of a high pass filter] which is synthesized with the low frequency vibration signal.
	For claim 2, Nakagawa thus suggests “wherein the to-be-synthesized band and the synthesizing band are any band of a predetermined frequency or less” [where the low frequency band sound signal “to-be-synthesized band” is a sound-data-in-a-

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, in view of Riedl, as applied in the rejection of claim 1 (i.e. the second rejection of claim 1), above, and further in view of Smith (US 2009/0147963)

As per Claim 3, Nakagawa suggests wherein the to-be-synthesized band and the synthesizing band are… bands of… Hz to a predetermined frequency or less (Figure 5, 13; paragraphs 66, 73-74, 78, 85, 86, 88-90, 104, 185-190, 192-193;
As discussed in the rejection of claim 1 [i.e. the second rejection of claim 1], the low frequency band sound signal can be interpreted as “a/the to-be-synthesized band” in the sense that it is sound data that is in a frequency band and that is to be synthesized with the low frequency band vibration signal, and the low frequency band vibration signal can be interpreted as “waveform data extracted from a synthesizing band of vibration data” in the sense that it is extracted from a frequency band of the acquired vibration signal that is used for the synthesizing.
Paragraph 89 further describes where “a signal of a desired frequency band can be taken out by applying various filters [a low pass filter, a high pass filter, or a band pass filter] to each of the sound signal and the vibration signal”, and paragraph 189 
For claim 3, Nakagawa thus “wherein the to-be-synthesized band and the synthesizing band are… bands of… Hz to a predetermined frequency or less” [where the low frequency band sound signal “to-be-synthesized band” is a sound-data-in-a-frequency-band “band” that is of a lowest frequency of a low pass filter to the highest frequency of a low pass filter, and where the frequency-range-from-which-the-low-frequency-band-vibration-signal-is-extracted “synthesizing band” is a frequency range/”band” that is of a lowest frequency of a low pass filter to the highest frequency of a low pass filter, where a low pass filter’s highest frequency is logically “predetermined” prior to performing the low pass filtering]).
Nakagawa, in view of Riedl, do not, but Smith suggests wherein the to-be-synthesized band and the synthesizing band are bass frequency bands of 0 Hz to a predetermined frequency or less (paragraph 24;
Nakagawa does not specifically teach that the lower bound of a low pass filter is 0 Hz or where the bands are “bass frequency” bands.
Smith, in paragraph 24, describes where input audio is filtered by a low pass filter to select a bass frequency range which is to be enhanced, and where the filtering step may extract a range of frequencies, for example, 0 to 200 Hz, “for enhancement” and 
Smith thus suggests where the low pass filters used to obtain the suggested low frequency band sound signal and the low frequency band vibration signal in Nakagawa are, more specifically, bass frequency low pass filters that filter a range from 0 Hz to a predetermined frequency, such that “the to-be-synthesized band and the synthesizing band are bass frequency bands of 0 Hz to a predetermined frequency or less” [the low frequency band sound signal “to-be-synthesized band” is a sound-data-in-a-frequency-band “band” that is of a 0 Hz lowest frequency of a low pass filter to the highest frequency of a low pass filter, and where the frequency-range-from-which-the-low-frequency-band-vibration-signal-is-extracted “synthesizing band” is a frequency range/”band” that is of a 0 Hz lowest frequency of a low pass filter to the highest frequency of a low pass filter, where a low pass filter’s highest frequency is logically “predetermined” prior to performing the low pass filtering, where the “to-be-synthesized band” is a “bass frequency band” in the sense that it is a “band” that contains “bass frequency” data, and where the “synthesizing band” is a “bass frequency band” in the sense that it is a frequency “band”/range includes bass frequencies]
bass frequency bands of 0 Hz to a predetermined frequency or less” also in the sense that the “to-be-synthesized band” and the “synthesizing band” are both bands of the same 0 Hz to a same particular predetermined frequency sense)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of low pass filter with another because the prior art teaches the claimed invention except for the substitution of a low pass filter which does not necessarily have a lower bound of 0 Hz and which does not necessarily cover a bass frequency band with a low pass filter which does.  Smith suggests that a low pass filter which has a lower bound of 0 Hz and which covers a bass frequency band was known in the art.  One of ordinary skill in the art could have substituted one type of low pass filter with another to obtain the predictable results of a system acquires a sound signal and a vibration signal, generates a synthesized signal by synthesizing a low frequency band signal of the acquired sound signal and a low frequency band signal of the acquired vibration signal, converts the synthesized signal into synthesized signal data and records the synthesized signal data, where the synthesized signal is used to cause a voice coil motor to output sound and vibration, where the low frequency band signals are each extracted using a low pass filter (as per Nakagawa) where the sound signal is a speech signal and where the sound is speech .

Claims 10, 13, 15, 16, 19-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lacroix et al. (US 2007/0236449), hereafter Lacroix, in view of Riedl et al. (US 2003/0054842), hereafter Riedl, and Elazar et al. (US 2006/0010500), hereafter Elazar.

As per Claims 10, 19-20, Lacroix suggests (along with its method and program equivalents), An information processing apparatus comprising: a…analysis unit configured to acquire… waveform data and vibration waveform data from a…  including the… waveform data and the vibration waveform data, wherein the… analysis unit… data… on a basis of a to-be-synthesized band to acquire… the vibration waveform data (paragraphs 14, 16-17, 25, 28, 30-34, 38-40; Figure 3; 
Paragraph 16 describes “a processor configured to receive input data comprising audio data and haptic data”, “extracts the haptic data from the input data”, “generates an actuator signal based at least in part on the haptic data”, “output the audio data to the speaker to produce a sound and to transmit the actuator signal to the actuator to provide a haptic effect” [the audio data and the haptic data are recited as separate elements and the audio data, in particular, is described as being output to the speaker, which suggests where the audio data component is “acquired” from the input data to be output to the speaker to produce a sound].  Paragraph 17 describes where the embodiment in paragraph 16 may be “employed to play audio files in which haptic 
These portions suggest “An information processing apparatus comprising: a… analysis unit configured to acquire… waveform data and vibration waveform data from a… including the… waveform data and the vibration waveform data” [the media player can be interpreted as an “information processing apparatus” which includes a media stream decoder “unit” that “processes information” by “analyzing” an input WAV signal/data including audio WAV/”waveform” data and haptic “vibration” data, where the haptic “vibration” data is a “waveform” to be output as a haptic effect and is encoded in the audio WAV/”waveform” data as amplitude/frequency modulated data on a carrier wave at one or more frequencies of the audio WAV/”waveform” data, and where the audio WAV/“waveform data” is “acquired” from the input WAV signal/data to be output to a speaker to produce sound and the haptic “vibration waveform data” is “acquired”/extracted in order to generate a haptic effect] 
and “wherein the… analysis unit… data… on a basis of a to-be-synthesized band to acquire… the vibration waveform data” [the media stream decoder “analysis unit” extracts/decodes the haptic “vibration waveform data” from the audio WAV/”waveform” data, where the haptic data is extracted/decoded based on a bandpass filter that is at least suggested, in one embodiment, to cover a frequency band in the audio data which 
Lacroix suggests An information processing apparatus comprising: a… analysis unit configured to acquire… waveform data and vibration waveform data from a… including the… waveform data and the vibration waveform data, wherein the… analysis unit… data… on a basis of a to-be-synthesized band to acquire… the vibration waveform data.  Lacroix does not, but Riedl suggests An information processing apparatus comprising: a… analysis unit configured to acquire speech waveform data and vibration waveform data from a… including the speech waveform data and the vibration waveform data, wherein the… analysis unit separates speech data… on a basis of a to-be-synthesized band to acquire the speech waveform data and the vibration waveform data (paragraphs 7 and 31;
Riedl, like Lacroix, describes where audio data is combined with another type of data, where the other type of data is modulated on/with a carrier-wave/carrier and then mixed-into/combined-with the audio data [see Lacroix, paragraphs 32-33, and see Riedl, paragraphs 7 and 31].  Riedl also, like Lacroix, describes bandpass filtering the combined/composite signal to obtain the other type of data [see Lacroix, paragraphs 32-33 and 38-40, and see Riedl, paragraphs 7 and 31]
Riedl more specifically describes where the bandpass filtering separates the audio and the other type of data from one another [paragraphs 7 and 31] and also teaches where the audio signal can be an audible voice signal [i.e. a “speech” signal].

	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of bandpass filtering of a multi-component signal with another because the prior art teaches the claimed invention except for the substitution of bandpass filtering of a multi-component signal which does not necessarily separate the signal’s components from one another with bandpass filtering of a multi-component signal which does.  Riedl teaches that bandpass filtering of a multi-component signal which separates the signal’s components from one another was known in the art.  One of ordinary skill in the art could have substituted one type of bandpass filtering of a multi-component signal with another to 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of audio with another because the prior art teaches the claimed invention except for the substitution of audio which is not necessarily speech with audio which is.  Riedl teaches that audio which is speech was known in the art.  One of ordinary skill in the art could have substituted one type of audio with another to obtain the predictable results of a system which receives an input WAV signal/data including audio WAV data and haptic data encoded in the audio WAV data, obtains the haptic data from the audio WAV data using bandpass filtering, and outputs the audio WAV data to a speaker to produce sound, and uses the haptic data to provide a haptic effect (as per Lacroix) where the bandpass filtering separates the components of the input signal/data from one another (as per Riedl) where the audio data is speech data (as per Riedl).
	Lacroix, in view of Riedl, suggests An information processing apparatus comprising: a… analysis unit configured to acquire speech waveform data and vibration waveform data from a… including the speech waveform data and the vibration waveform data, wherein the… analysis unit separates speech data… on a basis of a to-be-synthesized band to acquire the speech waveform data and the vibration waveform data.  Lacroix, in view of Riedl, do not, but Elazar suggests An information processing apparatus comprising: a file analysis unit configured to acquire speech waveform data and vibration waveform data from a file including the speech waveform data and the vibration waveform data, wherein the file analysis unit separates speech data obtained by decoding the file on a basis of a to-be-synthesized band to acquire the speech waveform data and the vibration waveform data (“digital content is at least an encoded digital audio file such as MP3… formatter decodes the digital content as part of the rendering process, for example transforms an encoded MP3 file to a decoded raw WAV file which may later be rendered to an audio signal to be presented for an end use to the user”, paragraph 59; paragraphs 10, 107, 114; Abstract;
	The combination [thus far] is as discussed in the portion of this rejection of claim 10 based on Riedl.
	Lacroix suggests where input data including audio data and haptic data can be a file [paragraphs 16-17] and where an input signal can be in MP3 or WAV format [paragraphs 30-31] but does not explicitly describe where the input signal is “decoded from a file”.
	Elazar describes where digital content is an MP3 encoded digital audio file, and at least suggests where an example of decoding “the digital content” [where “the digital content is at least an encoded audio file such as MP3”] is transforming an encoded MP3 file into a decoded raw WAV file [suggesting that the decoding decodes/transforms the encoded MP3 file into a decoded raw WAV file] which may later be rendered to an audio 
	Elazar thus suggests where the media stream decoder “analysis unit” in the Lacroix/Riedl combination more specifically receives the input WAV signal/data [which includes “speech waveform data” and haptic “vibration waveform data”] by decoding the input WAV signal/data from an MP3 file including the MP3-encoded version of the input WAV signal/data, and thus suggests “a file analysis unit configured to acquire speech waveform data and vibration waveform data from a file including the speech waveform data and the vibration waveform data, wherein the file analysis unit separates speech data obtained by decoding the file on a basis of a to-be-synthesized band to acquire the speech waveform data and the vibration waveform data” [i.e. where the media stream decoder “analysis unit” is more specifically a “file analysis unit” that analyzes/decodes an MP3 file to obtain the input WAV signal/data/”speech data”, where the MP3 file includes the “speech waveform data” and the “vibration waveform data” in the sense that the MP3 file includes, in MP3-encoded form, the input WAV signal/data that includes the “speech waveform data” and the “vibration waveform data”, and where the bandpass filtering bandpass-filters the input WAV signal/data/”speech data” which is decoded from the MP3 file to separate the input WAV signal/data/”speech data” into the “speech waveform data” and the “vibration waveform data”, thereby acquiring the “speech waveform data” and the “vibration waveform data” from the MP3 file])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of receiving of WAV data with another because the prior art teaches the claimed invention except for the 

As per Claim 13, Lacroix suggest wherein the… analysis unit extracts two sets of the… waveform data and the vibration waveform data from two pieces of the… data… (paragraphs 14, 16-17, 25, 28, 30-34, 38-40; Figure 3;
The combination is as discussed in the rejection of claim 10.
As discussed in the rejection of claim 10, the media stream decoder reads on “the… analysis unit”, the audio WAV/”waveform” data reads on “the… waveform data” [“the speech waveform data” in the combination applied to reject claim 10], the haptic “vibration” data which is a “waveform” to be output as a haptic effect reads on “the vibration waveform data”, and the input WAV signal/data reads on “the…data…” [the combined haptic data+”speech” input WAV signal/data “speech data” which is 
As discussed in the rejection of claim 10, paragraph 16 describes “a processor configured to receive input data comprising audio data and haptic data”, “extracts the haptic data from the input data”, “generates an actuator signal based at least in part on the haptic data”, “output the audio data to the speaker to produce a sound and to transmit the actuator signal to the actuator to provide a haptic effect” [the audio data and the haptic data are recited as separate elements and the audio data, in particular, is described as being output to the speaker, which suggests where the audio data component is “acquired” from the input data to be output to the speaker to produce a sound].  Paragraphs 38-39 describe where a media stream decoder comprises code for decoding the haptic information from the input signal, including by extracting haptic information from the input data at a specific predetermined frequency, and by decoding amplitude modulated data from a carrier wave having a specified frequency within the input data [which suggests, together with paragraphs 32-33, where the haptic information “vibration waveform data” is separated/extracted/decoded from the audio data in which it is encoded].  Paragraph 40 describes where haptic data is encoded at a predetermined frequency and where the haptic data is decoded by a band pass filter [which suggests where the band pass filter covers a “to-be-synthesized”-into-physical-sound “band” since, as described in paragraph 33, the haptic data is encoded-in/”mixed-
Lacroix thus further suggests “wherein the… analysis unit extracts two sets of the… waveform data and the vibration waveform data from two pieces of the… data…” [where the audio WAV/”waveform data” and the haptic “vibration waveform data” are both acquired/“extracted”, by the media stream decoder, from the input WAV signal/data, in order to output the audio WAV/”waveform data” to the speaker and to provide a haptic effect based on the haptic “vibration waveform data”].  Four portions of the “extracted” audio WAV/”waveform data” can be interpreted as “two sets of the… waveform data” [two sets of two] and where four portions of the “extracted” haptic “vibration waveform data” can be interpreted as “two sets of… the vibration waveform data” [two sets of two], where the portions of the audio WAV/”waveform data” and haptic “vibration waveform data” are extracted “from two pieces of the… data” in the sense that they are extracted from the input WAV signal/data which includes one piece that contains the haptic “vibration waveform data” and another piece that includes other audio WAV/”waveform data”)
Lacroix does not, but Riedl suggests wherein the… analysis unit extracts two sets of the speech waveform data and the vibration waveform data from two pieces of the speech data… (paragraphs 7 and 31;
Same combination as in the rejection of claim 10, including where Riedl suggests where the audio is more specifically speech)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of audio with another 
Lacroix, in view of Riedl, do not, but Elazar suggests wherein the file analysis unit extracts two sets of the speech waveform data and the vibration waveform data from two pieces of the speech data obtained by decoding the file (“digital content is at least an encoded digital audio file such as MP3… formatter decodes the digital content as part of the rendering process, for example transforms an encoded MP3 file to a decoded raw WAV file which may later be rendered to an audio signal to be presented for an end use to the user”, paragraph 59; paragraphs 10, 107, 114; Abstract;
	Same combination as in the rejection of claim 10, including where the input WAV signal/data is decoded from an MP3 file including an MP3-encoded version of the input WAV signal/data [such that “the speech data” is “obtained by decoding the file”] and where the media stream decoder performs the decoding [such that the “analysis unit” is a “file analysis unit”])


As per Claim 15, Lacroix suggests a communication unit configured to receive… (paragraphs 14, 16-17, 25, 28, 30-34, 38-40; Figure 3;
The combination [thus far] is as discussed in the rejection of claim 10, including where “the file” is an MP3 file which is decoded into the input WAV signal/data.
Lacroix, in paragraph 28 describes where the input signal may be received over a network [e.g. the Internet], and where the input signal can have multimedia data which may be a multimedia file, and paragraphs 30-31 describes where an input signal may 
Lacroix thus suggests where the media player “information processing apparatus” “further compris[es]: a communication unit configured to receive” data)
Lacroix, in view of Riedl do not, but Elazar suggests a communication unit configured to receive the file (paragraphs 10, 59, 107, 114; Abstract; 
As discussed in the rejection of claim 10, Elazar [paragraph 59] suggests where the input WAV signal/data in Lacroix is decoded from an MP3 file [i.e. “the file”].
Elazar further describes where files can be received from the Internet or other network and then processed [paragraph 107, 114, Abstract], and paragraph 10 at least suggests where MP3 files, in particular, are communicated over the Internet.
Elazar thus further suggests where the MP3 file which is decoded into the input WAV signal/data is received by the “communication unit” suggested by Lacroix [see portion of this rejection of claim 15 based on Lacroix])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to perform a simple substitution of one type of MP3 file with another because the prior art teaches the claimed invention except for the substitution of an MP3 file which is not necessarily received via a network with an MP3 file which is.  Elazar teaches that an MP3 file received via a network was known in the art.  One of ordinary skill in the art could have substituted one type of MP3 file with another to obtain the predictable results of a system which includes an element that receives input data via a network, and which receives an input WAV signal/data including audio WAV data and haptic data encoded in the audio WAV data, obtains the haptic data from the audio 

As per Claim 16, Lacroix suggests an output unit configured to perform output based on the vibration waveform data and the speech waveform data (paragraphs 14, 16-17, 25, 28, 30-34, 38-40; Figure 3;
The combination [thus far] is as discussed in the rejection of claim 10, where the audio WAV data is more specifically speech data, and where “the speech waveform data” and “the vibration waveform data” are acquired by separating the combined speech+haptic data input WAV signal/data via bandpass filtering.
Paragraph 16 describes where a processor outputs the audio data in input data to a speaker to produce sound and transmits an actuator signal based on the haptic data in the input data to an actuator signal to provide a haptic effect.  Figure 3 also depicts where the media stream decoder outputs to an actuator and a speaker in the media player.
	Lacroix thus suggests where the “media stream decoder” in the “information processing apparatus” further comprises “an output unit configured to perform output based on the vibration waveform data and the speech waveform data” [the collective set of elements in the media stream decoder which outputs data to the actuator and the 

Allowable Subject Matter
Claims 7, 11-12, 14, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As per Claim 7, the prior art of record does not teach or suggest the combination of all limitations in claims 1 and 7 together, including (i.e. in combination with the remaining limitations in claims 1 and 7) wherein the file generation unit generates third speech data by adding waveform data in the to-be-synthesized band cut out from two pieces of the first speech data and synthesizing the added waveform data with the to-be-synthesized band in one of the pieces of the first speech data, synthesizes waveform data in the synthesizing band extracted from the vibration data with the to-be-synthesized band in another one of the pieces of the first speech data to generate the second speech data, and encodes the second speech data and the third speech data to generate the file.
2013/0162905 teaches an audio compositing unit that composites first audio and second audio by adding every channel such as a left channel and right channel, and 
2014/0340209 (Lacroix et al.) teaches where haptic data is added to a band-limited frequency range of an LFE (low-frequency effects) audio signal (e.g. a high frequency range) which audio output devices typically do not have the ability of outputting (paragraph 146).

As per Claim 11 (and consequently claim 12), the prior art of record does not teach or suggest the combination of all limitations in claims 10 and 11 together, including (i.e. in combination with the remaining limitations in claims 10 and 11) wherein the file analysis unit specifies the to-be-synthesized band on a basis of header information attached to the file (i.e. header information attached to the file which is decoded to obtain the speech data)
2004/0243817 teaches extracting and analyzing a header from an input audio file, and then decoding the audio data on a basis of encoding format, sampling rate, and number of quantization bits analyzed by the header analysis module (paragraph 82) and where the header analysis module analyzes the header to acquire a parameter indicating the encoding format and reproduction control parameters, and then decoding motion picture data based on the parameter indicating encoding format (paragraph 113).  Paragraph 72 describes where the encoding format may use MP3 format and where the header records input sampling rate, number of quantization bits, and encoding format parameters.  In the context of the rejection of claim 10, this reference 
2010/0067810 teaches where “the file header also stores the start position information of the encoded data of each of the original image and the resized image.” (paragraph 63) 
2003/0028381 “The header contains usual information such as packet length, and may also contain information relating to the exact frequency band in the audio signal of the watermark data. The header and data sections are generated by modulating the information onto the output from the noise generator 8 in a known key”, (paragraph 65) and “The headers 12 would contain the exact frequency band information, so that once any packet has been read, the exact frequency band to search for other packets is known by the reader” (paragraph 72).  This reference teaches where the header is part of a signal, and not specifically attached to a file from which the signal is decoded.
2002/0085737 teaches where “header information producing means… produces header information that indicates a frequency domain of the additional bit having the watermark information embedded therein” (paragraph 32) and “when the image is restored, the embedded watermark information can be correctly retrieved by analyzing the header information” (paragraph 33) and “header information is produced in step ST2603. The header information indicates which of the additional bits has the watermark information embedded therein” (paragraph 283).  Similar to what was discussed in the previous paragraph, this reference appears to describe where the file from which the signal is decoded.
2018/0146245 teaches headers that signal the beginning, or sometimes the end, location of an embedded watermark (paragraph 34).  Paragraph 37 describes a header as part of a bit string embedded into content, where watermarks are represented by a string of bits.  This reference also does not appear to specifically teach where the header is attached to a file from which the signal is decoded (though multimedia content is known in the art to include audio/video files), and this appears to be describing a header in a content identifying a location of embedded information in the content itself, and not (in the context of the rejection of claim 10) identifying a band for a bandpass filter to identify a location of a predetermined frequency in an input WAV signal decoded from the file.
2005/0004690 teaches “audio summary rendering information 96 is embedded in the header 98 of an original audio file 100 (FIG. 4A). In other embodiments, audio summary rendering information 102, 104, 106 are embedded at different respective locations (e.g., locations preceding each segment or paragraph) of an original audio file 108 separated by audio content of the original audio file 108 (FIG. 4B). In some of these embodiments, pointers 110, 112 to the locations of the other audio summary rendering information 104, 106 may be embedded in the header of the original audio file 108, as shown in FIG. 4B” (paragraph 35).  Similar to what was discussed in the previous paragraph, this reference appears to describe a header in a file identifying a location of embedded information in the file itself, and not (in the context of the rejection of claim band for a bandpass filter to identify a location of a predetermined frequency in an input WAV signal decoded from the file
2014/0105390 teaches “the designated header data can be used to mark the encrypted video file and identify the storage location of the ciphertext to provide supplementary information during the below-described decryption process and the process of previewing the encrypted video. The designated header data can be a data block having a second length, e.g., 56B (less than 1 KB). In the second embodiment of the disclosure, as illustrated in FIGS. 5 and 6, the designated header data storage area can be designated as [x, m]. The second length can be La. That is, the length of data storage block [x, m] can be La” (paragraph 158)

As per Claim 14, the prior art of record does not teach or suggest the combination of all limitations in claims 10 and 11 together, including (i.e. in combination with the remaining limitations in claims 10 and 11) and synthesizes waveform data of a to-be-synthesized band duplicated from another one of the pieces of the speech data with the to-be-synthesized band of the one to acquire the speech waveform data (i.e. where another portion of speech data is duplicated to fill in the hole left by extracting the to-be-synthesized band of the one piece of speech data)
Lacroix, in view of Riedl and Elazar suggests wherein the file analysis unit extracts a to-be-synthesized band in one of two pieces of the speech data obtained by decoding the file to acquire the vibration waveform data (the bandpass filtering extracts a signal data “band” in an audible range and then extracts 
5825771 teaches “If there is a gap between the two sequence numbers (step 104), the gap is filled (step 106). One method for filling the gap is as follows: The frames bordering each side of the gap are duplicated and the remaining frames of the missing packet or packets are filled with silence” (i.e. where gaps are filled by duplicating data).  
2003/0233234 teaches “A portion of the spectral peak is replicated down and up in frequency multiple times to fill the spectral holes at the low and middle frequencies, respectively. A portion of the spectral components near the high end of the spectrum are replicated up in frequency to fill the spectral hole at the high end of the spectrum”, (paragraph 90) (i.e. where spectral holes are filled by replicating spectral components).  In this reference the holes appear to be the result of quantization.
These references do not appear to teach where the duplicated/replicated data is synthesized with a band of the one (i.e. the band which the vibration data is extracted from)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
2016/0214007 teaches “It should be noted that regarding a grain for use in this vibration signal generation process, a high-frequency component may be removed from a grain for use in a sound synthesis process. For example, the frequency range that a human being can perceive as a vibration is a relatively low frequency range (less than sound signal to generate a vibration.
6154531 teaches “tuner 30 may produce a audio-video signal which is demodulated by the demodulator 32. The demodulator 32 essentially removes the carrier wave from the composite video signal and passes the resulting signal to a filter 34 which separates the audio and video components”.
7194753 teaches “radio receiver (also commonly referred to as simply a "radio") includes an antenna for receiving the blended carrier wave, a tuner for extracting the analog audio signal from the carrier wave, and a speaker for converting the analog audio signal into sound”.  This reference appears to describe where an audio signal is extracted from a carrier wave instead of where a carrier wave is extracted from an audio signal.
5510828 teaches “receiving a modulated signal carrying related audio and video information” and “receiving the modulated signal and separating the signal into a video signal and an audio signal” (col. 1, lines 49–67)
2004/0022375 teaches where a signal generator generates a carrier signal, where digital data received from a data source is modulated onto the carrier signal, where the modulated carrier signal is combined with an audio signal, and the combined signal is separated into the audio signal and the modulated carrier signal, and the carrier signal is demodulated to extract the digital data, and the digital data and the audio signal are output (paragraphs 13-14)
2013/0154930 teaches “The sound sources may be stored in different audio formats, such as MIDI, MP3, AAC, WAV files or the like. The audio cue rendering engine 654 can convert the sound sources into appropriate formats that can be played by the audio output components. The format of the sound sources may be uncompressed pulse code modulated (PCM) data before they are processed by the audio cue rendering engine 654. Sound sources that are MIDI, MP3, AAC, WAV or other formats can be decoded into PCM data by the audio cue rendering engine 654. 
7099848 teaches “The recovered MP3 file 13 is received and decoded by an MP3 decoder 25, which issues a pulse code modulation (PCM) waveform 27. The PCM waveform 27 can be played or otherwise "displayed" through a digital-to-analog converter (DAC) 29, connected to a speaker 31”
2003/0011627 teaches “decode audio data represented by data stored in the WAV (WINDOWS AUDIO VIDEO) file format” (paragraph 32)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 9:00AM -5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






EY 2/15/2021
/ERIC YEN/Primary Examiner, Art Unit 2658